Exhibit 10.3

Re: Performance Stock Award

The Board of Directors of Hancock Holding Company (the “Company”) is pleased to
inform you of your grant of a Performance Stock Award (“Award”), upon the terms
and subject to the conditions of this Award Agreement and Appendix A which is
attached hereto and made a part hereof by this reference.

1. Award. This Award grants you the opportunity to receive the number of shares
of Common Stock of the Company set forth above as Performance Shares Awarded
(the “Target Shares”). The number of shares actually payable to you under this
Award is contingent on the results of the relative Performance Factor (as
defined in Appendix A) during the Performance Period, as measured against the
comparator “Peer Group” and on any Negative Discretion factor applied in the
Committee’s discretion, as further explained in this Agreement and in Appendix
A. The grant date, the Performance Period and other applicable terms of your
Performance Stock Award constitute a part of this Award Agreement and are set
forth and described in Appendix A.

2. Confidentiality. The information in this Award Agreement is highly
confidential. If you have any questions regarding your Award or this Award
Agreement, such questions should be directed only to the Human Resources
Department, Corporate Trust Department or your immediate supervisor or the
supervisors in your chain of command. Neither this award nor any of the
provisions of this Award Agreement should be disclosed to or discussed with any
other persons, specifically including other personnel of Hancock Holding Company
or its subsidiaries. This confidentiality provision is not intended to preclude
you from discussing this Award or the contents of this Agreement with your
spouse or other members of your immediate family or with your tax advisors.
Neither will any disclosure of the Award required to comply with federal or
state security or other laws be deemed a violation of this provision.

3. Plan/Committee. This Award is made under the Hancock Holding Company 2005
Long-Term Incentive Plan (the “Plan”). The Plan is administered by a committee
appointed by the Board of Directors of the Company (the “Committee”), which has
authority to make certain determinations as to the terms of the awards granted
under the Plan. Any interpretation of this Award by the Committee and any
decision made by it with respect to this Award are final and binding on all
persons.

In addition to this Award Agreement and Appendix A, the Award granted to you
hereunder is subject to the terms and conditions set forth in the Plan; and in
the event of any conflict between the provisions of this Award Agreement,
including Appendix A, and the Plan, the Plan shall control. Your award is also
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan. Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Award Agreement.

4. Awarded Shares/Issuance of Shares. Following the end of the Performance
Period, the number of the Target Shares actually awarded to you (the “Awarded
Shares”) will be determined by the Committee based on the Performance Factor and
in accordance with the methodology set forth in Appendix A. Except to the extent
you elected prior to the granting of this Award to defer all or any portion of
the Awarded Shares pursuant to the provisions of the



--------------------------------------------------------------------------------

Hancock Holding Company Nonqualified Deferred Compensation Plan, within two and
one-half (2 1/2 ) months of the end of the Performance Period, the Awarded
Shares shall be issued to you by the Company. Said Awarded Shares shall be
issued in a DRS book entry or, upon your written request to the Committee, in a
certificate representing such shares, and shall be subject to the withholding
provisions of Section 6 hereof. You will not be required to pay any issue price
to the Company in exchange for the Awarded Shares.

5. Termination of Service. Except as otherwise specifically provided in this
Section, you must remain in the service of the Company or one of its
subsidiaries (employed in a comparable position of responsibility and authority
if this Award was granted to you as an associate or as a member of the Board of
Directors if the Award is granted to you as a director) throughout the
Performance Period to be entitled to receive the shares of Common Stock under
this Award. This Award shall automatically terminate in the event of your
termination of employment or other service with the Company, for any reason
other than (a) due to your death, Disability or normal retirement or
(b) following a Change in Control as provided in 8(b) below, at any time prior
to the end of the Performance Period. In the event of such termination, all
obligations of the Company to you under this Award shall become void and of no
further effect.

In the event your employment or other service with the Company and its
subsidiaries is terminated due to your Disability or normal retirement during
the Performance Period, you will be entitled to a pro rata portion of the
Awarded Shares as determined at the end of the Performance Period as provided in
Appendix A, based on your period of service during the Performance Period prior
to your termination. Said shares shall be issued at the same time as provided in
Section 4 as if you had remained employed or otherwise in the service of the
Company until the end of the Performance Period; and the shares issued to you
shall be subject to the withholding provisions of Section 6 hereof.

In the event of your death during the Performance Period, your beneficiary, or
your estate if you have not designated a beneficiary, shall be entitled to a pro
rata portion of the number of Target Shares awarded under this Agreement, based
on your period of service during the Performance Period prior to your death.
Said shares shall be issued to your beneficiary or estate as soon as practicable
following your death, but in no event more than ninety (90) days thereafter, and
shall be subject to the withholding provisions of Section 6 hereof.

Disability for purposes of this provision shall have the same meaning as in
Section 8(b) below. Normal retirement for purposes of this Award shall mean your
termination of service with the Company and each of its subsidiaries, for any
reason except termination or “Cause,” after you have attained the age of
sixty-five (65). For this purpose, “Cause” shall have the same meaning as
provided in Section 8(b) below.

6. Tax Withholding. As a condition to receiving the Awarded Shares or any
portion thereof under the terms of this Award Agreement, you (or your estate or
beneficiary in the event of your death) must remit to the Company an amount
equal to the Company’s federal, state and local tax withholding obligation
applicable thereto or, alternatively, instruct the Company to withhold a portion
of such shares to cover such withholding obligation. In the event no such
remittance or instruction is received by the Company prior to the date the
shares are to



--------------------------------------------------------------------------------

be issued, the Company shall automatically withhold a portion of the shares with
a fair market value equal to the Company’s withholding obligation.

7. Shareholder Rights. You have no rights as a shareholder with respect to the
shares of Common Stock subject to this Award during the Performance Period or at
any time until the Awarded Shares, or any portion thereof, are issued to you as
provided herein. You shall not be entitled to any dividends or dividend
equivalents unless and until such time as the Awarded Shares, or any portion
thereof, are issued to you.

8. Change in Control. Notwithstanding any other provision of this Award, in the
event of the occurrence of a Change in Control (as defined in the Plan and
Prospectus) during the Performance Period and while you are employed by the
Company, the following provisions shall determine the extent, if any, to which
you are entitled to receive any portion of the Target Shares:

(a) If a Change in Control occurs during the one-year period beginning on the
first day of the Performance Period, this Award shall terminate, no portion of
the Target Shares will be awarded to you, and all obligations of the Company to
you under this Award Agreement shall be void and of no further effect.

(b) If a Change in Control occurs at any other time during the Performance
Period, you shall be entitled to a pro-rata portion of the Awarded Shares
determined under the provisions of Appendix A based on actual performance
results for the portion of the Performance Period ending on the date of the
Change in Control. Such shares will be issued to you following the end of the
Performance Period as otherwise provided herein, provided you remain employed by
the Company or its subsidiaries (or the surviving entity in such Change in
Control) throughout the Performance Period. However, if within the two-year
period commencing on the closing date of such Change in Control your employment
is involuntarily terminated for any reason other than “Cause”, or is terminated
due to your Disability, or if you voluntarily terminate your employment for
“Good Reason”, such shares will be issued to you as soon as feasible following
your termination of employment, but in no event more than ninety (90) days after
the date of your termination of employment, subject to the withholding
provisions of Section 6 hereof. For purposes of this provision, the following
definitions shall apply:

 

  (1)

“Cause” shall mean (1) your commitment of an intentional act of fraud,
embezzlement, or theft in the course of your employment or other engagement in
any intentional misconduct or gross negligence which is materially injurious to
Company’s business, financial condition or business reputation; (2) your
commitment of intentional damage to the property of Company or your intentional
wrongful disclosure of confidential information which is materially injurious to
Company’s business, financial condition or business reputation; (3) your
intentional refusal to perform the material duties of your position, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; (4) commitment of a material breach of an employment agreement with the
Company (if any); (5) your failure to show up at Company’s offices on a daily
basis, subject to permitted vacations and absences for illness, without cure, or
the beginning of cure, within five (5) days of written notice from Company; or



--------------------------------------------------------------------------------

  (6) your entry of a guilty plea or a plea of no contest with regard to any
felony. Any reference to Company in the preceding sentence includes each of its
subsidiaries.

 

  (2) “Good Reason” shall mean a reduction of more than 10% in your base salary,
a transfer to a position with a pay grade more than two pay grades below your
current position or a transfer to a jobsite more than 35 miles from your current
jobsite.

 

  (3) “Disability” shall mean such disability as entitles you to disability
benefits under the Social Security Act as amended to the date of inception of
such disability.

 

  (4) In the event a Change in Control Employment Agreement between you and the
Company is in effect at the time of the Change in Control, “Cause”, “Good
Reason” and “Disability” shall have the same respective meanings as provided in
such Change in Control Employment Agreement in lieu of the definitions contained
herein.

Notwithstanding the preceding, in the event the surviving entity in a Change in
Control does not assume the Company’s obligations under the Plan and this
Agreement or convert your rights hereunder into equivalent rights to equity in
the surviving entity in connection with such Change in Control, the Board of
Directors of the Company may, in its discretion, provide for such shares to be
issued to you within ninety (90) days of the closing date of such Change in
Control whether or not your employment with the Company and its subsidiaries is
terminated.

9. Section 409A. Except as otherwise may be affected by the provisions of
Section 5 regarding normal retirement and Disability, any amounts that may be
earned pursuant to this Award Agreement are intended to be exempt from the
application of Section 409A of the Internal Revenue Code of 1986, as amended, by
reason of the short-term deferral exemption under applicable Treasury
Regulations. This Award shall be administered, interpreted and construed to
carry out such intention, including amending the terms of the Award and this
Award Agreement without your consent if deemed necessary, and any provision
hereof that cannot be so administered, interpreted and construed shall be
disregarded.

With respect to shares to be issued hereunder in the event of your normal
retirement or Disability, the provisions hereof regarding such issuance are
intended to comply with the provisions of Section 409A and shall be
administered, interpreted and construed to carry out such intention, including
amending the terms of the Award and this Award Agreement without your consent if
deemed necessary, and any provision hereof that cannot be so administered,
interpreted and construed shall be disregarded. In no event shall the issuance
of such shares be accelerated or deferred, except as may be allowed in
accordance with the provisions of Section 409A.

In no event, however, does the Company represent, warrant or guarantee that any
amount that may be earned hereunder will not be includible in your gross income
pursuant to Section



--------------------------------------------------------------------------------

409A of the Code, nor does the Company make any other representation, warranty
or guaranty to you as to the tax consequences of this Award.

10. Miscellaneous Provisions. Before accepting this Award, you should review the
Plan and Prospectus. You may access copies of these documents from the link
provided in this notification. You should pay particular attention to the Plan
since it sets forth other provisions which cover your Award. Also, you should
note that the acceptance of your Award means that you have agreed to take any
reasonable action required to meet the requirements imposed by Federal and State
securities and other laws, rules or regulations and by any regulatory agencies
having jurisdiction and you have agreed to allow the Company to withhold from
any payments made to you, or to collect as a condition of payment, any taxes
required by law to be withheld because of this Award. The Prospectus contains an
explanation of certain Federal Income Tax consequences and is current as of the
date of the Prospectus. However, since tax laws often change, you should consult
your tax advisor for current information at any given time.

This Award Agreement is required by the Plan. This Award Agreement is binding
upon, and inures to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. Your rights hereunder are personal to you and may not be assigned to
any other person or persons. This Award Agreement is binding on you and your
beneficiaries, heirs and personal representatives.

Your electronic acceptance of this Performance Stock Award indicates your
acceptance of this Award Agreement and the terms and provisions of this grant.

Please remember the strict confidentiality requirements of this Agreement.

Again, we congratulate you on your Award. Thank you for your service to Hancock
Holding Company.



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE STOCK AWARD AGREEMENT

(Relative Total Shareholder Return Performance Measure)

Grant Date:                          , 20    

Performance Period: January 1, 20     through December 31, 20    

Relative Factors for Determining Amount Payable Pursuant to Performance Stock
Award

The number of actual shares of Common Stock payable under the Performance Stock
Award (the “Awarded Shares”) will be based on the results of the following
relative performance factor (“Performance Factor”) during the Performance
Period, as measured against the comparator “Peer Group,” and as reduced, in the
Committee’s sole discretion, by Negative Discretion:

Total Shareholder Return (TSR). Total Shareholder Return means the trailing
30-trading day average stock price for the period ending December 31, 20    
(“Calculation Period”) compared to the trailing 30-trading day average stock
price for the period ending December 31, 20     (“Calculation Period”) for the
Company and the Peer Group. The trailing 30-trading day average stock price will
be determined by averaging the closing stock price for each day during the
trailing 30-trading day period ending on the applicable December 31.

Peer Group. The “Peer Group” is made up of the following:

 

Company

   Ticker    Company    Ticker

Associated Banc-Corp

   ASBC    Iberiabank Corp    IBKC

Astoria Financial Corp

   AF    Intl Bancshares Corp    IBOC

Bancorpsouth Inc

   BXS    Keycorp    KEY

Bank of Hawaii Corp

   BOH    M & T Bank Corp    MTB

Bankunited Inc

   BKU    Mb Financial Inc/Md    MBFI

Bok Financial Corp

   BOKF    New York Cmnty Bancorp Inc    NYB

Capitol Federal Finl Inc

   CFFN    Old National Bancorp    ONB

Cit Group Inc

   CIT    People’s United Finl Inc    PBCT

City National Corp

   CYN    Privatebancorp Inc    PVTB

Comerica Inc

   CMA    Prosperity Bancshares Inc    PB

Commerce Bancshares Inc

   CBSH    Signature Bank/Ny    SBNY

Cullen/Frost Bankers Inc

   CFR    Susquehanna Bancshares Inc    SUSQ

East West Bancorp Inc

   EWBC    Svb Financial Group    SIVB

Federal Agriculture Mtg Cp

   AGM    Synovus Financial Corp    SNV

First Citizens Bancsh -CI A

   FCNCA    Tcf Financial Corp    TCB

First Horizon National Corp

   FHN    Texas Capital Bancshares Inc    TCBI

First Midwest Bancorp Inc

   FMBI    Tfs Financial Corp    TFSL

First Niagara Financial Grp

   FNFG    Trustmark Corp    TRMK

First Republic Bank

   FRC    Umb Financial Corp    UMBF

Firstmerit Corp

   FMER    Umpqua Holdings Corp    UMPQ

Flagstar Bancorp Inc

   FBC    Valley National Bancorp    VLY

Fulton Financial Corp

   FULT    Washington Fed Inc    WFSL

Hancock Holding Co

   HBHC    Webster Financial Corp    WBS

Hudson City Bancorp Inc

   HCBK    Wintrust Financial Corp    WTFC

Huntington Bancshares

   HBAN    Zions Bancorporation    ZION

n=50

        



--------------------------------------------------------------------------------

A Peer Group member shall be removed if it is acquired during the Performance
Period.

Calculation of Performance

For the Performance Factor, the performance for the Company and the Peer Group
members will be determined and then the percentile ranking of the Company shall
be determined as compared to the Peer Group. The Company’s Percentile Rank will
be used to determine the percentage, if any, of the Shares earned under the
Performance Stock Award.

The table below shows the percentage of Shares to be issued with respect to each
Performance Stock Award at various performance levels:

 

Average

Percentile Rank vs.
Peer Group

   % of Shares
Earned   Performance
Level

< 40th

   0%  

40th

   50%   Threshold

50th

   100%   Target

³ 90th

   200%   Maximum

The number of performance shares earned will be interpolated on a linear basis
between threshold-target and target-maximum performance. For example, if the

 

  •  

Company’s relative TSR is at the 46th percentile, 80% of the shares subject to
the target award will be issued

 

  •  

Company’s relative TSR is at the 74th percentile, 160% of the shares subject to
the target award will be issued

Determination of Award Shares/Application of Negative Discretion

The number of Awarded Shares shall be equal to the performance shares earned as
determined above, as such earned shares may be reduced by the Committee, in its
discretion, by Negative Discretion (as defined in the Plan). Negative Discretion
factors that may be considered by the Committee in determining the Awarded
Shares include the actual shareholder experience over the Performance Period,
such as, an actual negative return on an investment.

For example, if the actual TSR for the performance period was -5.0%, but based
on relative performance among the Peer Group, the Company ranked at the 91st
percentile, the target award would vest at 200%. The Committee may be
uncomfortable with this level of payout given the negative shareholder
experience over the Performance Period. The Committee in such a case may
exercise its discretion to apply Negative Discretion to reduce the number of
shares that vest to, for example, 150% of target to show an understanding of
both executive performance (significantly better relative performance in tough
economic cycles) and shareholder experience (actual negative return on
investment over period).



--------------------------------------------------------------------------------

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Committee will review and approve the final performance results for the
Performance Factor and determine the number of performance shares earned and the
number of the Awarded Shares. The Awarded Shares will be distributed in
accordance with the timing set forth in the Performance Stock Award Agreement.